Citation Nr: 0836168	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for arthritis of multiple joints of the right 
hand, to include as secondary to service-connected residuals 
of laceration injury to right third metacarpal phalangeal 
joint and left thumb fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1965 to October 1969.  Service in the 
Republic of Vietnam is indicated by the record.

Procedural history

Service connection was granted for residuals of a laceration 
injury to the right third metacarpal phalangeal joint and a 
left thumb fracture in a November 1969 rating decision.  

In an August 2000 rating decision, the RO denied service 
connection for arthritis of multiple joints of the right 
hand, to include as secondary to the service-connected 
residuals of laceration injury to right third metacarpal 
phalangeal joint.  The veteran did not appeal that denial and 
it became final. 

In January 2003, the veteran filed a claim to reopen his 
previously-denied claim of entitlement to service connection 
for arthritis of multiple joints of the right hand.  The RO 
reopened the veteran's claim and denied it on the merits in a 
March 2003 rating decision.  The veteran disagreed and 
initiated this appeal.  The appeal was perfected by the 
timely filing of the veteran's substantive appeal (VA Form 9) 
in June 2003.

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  



Issues not on appeal

In April 2003, the veteran filed a claim of entitlement to 
service connection for an increased disability rating for his 
service-connected fracture residuals of first 
metacarpophalangeal joint, left thumb as well as a claim of 
entitlement to temporary total evaluation based on his 
service-connected left thumb disability.  A September 2004 
rating decision denied his claims.  A timely NOD was filed in 
December 2004.  A statement of the case (SOC) was issued as 
to both claims in January 2006.  However, a substantive 
appeal was not filed.  These claims, therefore, are not in 
appellate status and will be discussed no further herein. See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The veteran filed a claim of entitlement to service 
connection for arthritis of the left hand.  The RO denied the 
veteran's claim in a February 2008 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  
[The Board notes that the appeal period has not yet expired.  
See 38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. § 20.302(a) (2007)]. 

The only issue, therefore, which is currently in appellate 
status is that listed on the first page of this decision and 
discussed below.


FINDINGS OF FACT

1.  In an unappealed August 2000 decision, the RO denied 
service connection for arthritis of multiple joints of the 
right hand to include on a secondary basis.



2.  Evidence submitted since the August 2000 rating decision 
is cumulative or redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying service 
connection for arthritis of multiple joints of the right hand 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  Since the August 2000 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for arthritis of multiple joints of the 
right hand is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for arthritis of multiple 
joints of the right hand, to include as secondary to 
residuals of laceration injury to the right third metacarpal 
phalangeal joint and residuals of a left thumb fracture.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

Although the RO reopened the veteran's claim and denied it on 
the merits, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  As such, the Board will first consider 
whether new and material evidence has been received 
sufficient to reopen the claim.  

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letters 
dated January 2003, November 2003, March 2006, and September 
2007, including evidence of "an injury in military service 
or a disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between your 
disability and an injury, disease, or event in military 
service."  The September 2007 VCAA letter specifically 
referred to secondary service connection as well as direct 
service connection, noting that his claim "was previously 
denied . . . in the absence of medical evidence showing your 
current condition is related to your service-connected 
conditions or your military service."  See the September 25, 
2007 VCAA letter, page 2.  

With respect to notice to the veteran regarding new and 
material evidence, the March 2006 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time . . . .  New and 
material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter notified the 
veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the March 2006 letter informed the veteran as to the reason 
his claim was previously denied:  "[y]our claim was 
previously denied because your disability neither occurred in 
nor was caused by service.  Therefore, the evidence you 
submit must relate to this fact."  As was quoted above, the 
September 2007 VCAA letter indicated that the secondary 
service connection claim was denied based on a lack of 
medical nexus. The veteran was therefore adequately advised 
of the bases for the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  The letters stated that VA would assist the 
veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to records from private doctors and hospitals, the 
VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The VCAA letters emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
of agency."  See, e.g., VCAA letter dated November 2003. 

The March 2006 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that each claim of entitlement to service connection consists 
of five elements:  (1) veteran status [not at issue here]; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 2006 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Further, there is no timing problem as to Dingess notice 
since, as indicated above, the veteran's claim was re-
adjudicated in supplemental statements of the case (SSOC) 
dated June 2006 and March 2008, following the issuance of the 
March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

As the Board concludes below that the veteran's claim remains 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran presented evidence 
and argument at an August 2008 personal hearing before the 
undersigned Veterans Law Judge.  He has retained the services 
of a representative, who provided written argument on his 
behalf in June 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated in January 2003, 
the claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.  As 
was discussed above, the veteran has received Kent notice 
pertaining to the revised regulations.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for arthritis of multiple joints of the right 
hand, to include as secondary to residuals of laceration 
injury to right third metacarpal phalangeal joint, was denied 
by the RO in August 2000, the following pertinent evidence 
was of record.

The veteran's service treatment records indicated that the 
veteran experienced a laceration injury to the right middle 
finger in July 1967.  An August 1967 treatment note 
documented a cystic mass over the laceration injury.  In the 
September 1969 separation examination report, the examiner 
noted that the veteran complained of pain in the joints and 
had fractured his right and left thumbs while in service.  
The veteran reported a history of "arthritis or rheumatism" 
at that time.  

Service connection was granted for residuals of a laceration 
injury to the right third metacarpal phalangeal joint and 
left thumb fracture residuals in a November 1969 VA rating 
decision.

VA medical treatment records from August 1998 through August 
2000 documented repeated diagnoses of osteoarthritis of the 
right hand.  

Also of record were two VA examinations, in July 1999 and in 
August 2000.  At the July 1999 examination, the veteran 
complained of generalized aching in his joints.  The examiner 
documented the veteran's statement that following his 
discharge from military service, he did not have any 
significant joint problems and, further, did not recall any 
stiffness or aching until several years prior to the July 
1999 examination.  Upon physical examination, the examiner 
noted several areas of arthritic deformity in the distal 
interphalangeal joints, including in the index, middle, ring, 
and little fingers of both hands.  X-rays conducted at the 
time of examination demonstrated generalized arthritic 
changes of the proximal and distal interphalangeal joints of 
the right hand.  The July 1999 examiner concluded that the 
laceration injury of the right third metacarpal joint "has 
not caused a significant sequelae on today's examination."   

The August 2000 VA examiner conducted a physical examination 
of the veteran and reviewed his service medical records.  The 
examiner diagnosed the veteran with "post-traumatic 
arthritis of the right middle finger" as well as 
"osteoarthritis affecting multiple joints of the right hand; 
degenerative."  He opined, "[t]he veteran has good 
documentation of his injury to the middle finger and it is 
clear that he sustained significant trauma requiring 
aspiration and further immobilization of the middle at the 
metacarpophalangeal joint.  The same cannot be said of the 
other areas and it is the opinion of this examiner that the 
arthritic changes which are present in the other joints of 
his right hand are due to 'wear and tear' but given his other 
orthopedic problems, he may be suffering from some type of 
inflammatory arthritic process..." 

Also of record were various statements of the veteran and his 
representative to the effect that the arthritis of multiple 
joints of his right hand was related to his service-connected 
right third metacarpal phalangeal joint injury.

The August 2000 rating decision 

In its August 2000 decision, the RO denied the veteran 
service connection for arthritis of multiple joints of the 
right hand, to include as secondary to residuals of the 
laceration injury to right third metacarpal phalangeal joint.  
The RO stated that "[d]uring active military service, the 
veteran injured the middle finger of the right hand.  The 
same cannot be said of the other areas and it is the 
examiner's opinion that the arthritic changes which are 
present in the other joints of his right hand are due to 
'wear and tear.'  To well-ground his claim, the veteran 
should provide medical evidence of a link between his present 
condition of his right hand (excluding the middle finger) and 
his military service."  

The veteran was informed of the August 2000 rating decision 
and of his appeal rights by letter from the RO dated August 
2000.  He did not appeal.  

In January 2003, the veteran requested that his claim be 
reopened.  After the RO reopened and denied the veteran's 
claim on the merits, this appeal followed.  

The evidence which has been added to the record since the 
August 2000 rating decision will be discussed in the Board's 
analysis, below.

Analysis

As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).   Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence bears directly and 
substantially upon the specific matter under consideration.

The newly added evidence, in pertinent part, consists of VA 
treatment records from August 2000 to June 2007, as well as, 
a VA examination dated February 2004. 
After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for arthritis of multiple joints of the 
right hand, to include on both a direct and a secondary 
basis, has not been submitted.

The evidence which has been added to the record includes of 
VA treatment records dated August 2000 to June 2007.  These 
records document multiple diagnoses of arthritis and 
degenerative joint disease of the veteran's right hand.  
Treatment records dated May 2003 indicate that 
interphalangeal fusion of the veteran's right thumb was 
performed.  Additionally, the veteran was afforded further VA 
examination in February 2004.  X-ray evidence from that 
examination indicates "mild degenerative arthritic changes 
involving multiple interphalangeal and metacarpal phalangeal 
joints of each hand."  

The VA treatment records and the February 2004 VA examination 
report replicate the medical evidence which was of record at 
the time of the August 2000 rating decision, namely that the 
veteran does have arthritis of multiple joints of the right 
hand.   Such evidence is not new and material, since the 
existence of the condition was known in August 20002.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence]. 

The February 2004 VA examiner opined that there was no causal 
relationship between the arthritis of multiple joints of his 
right hand and the laceration injury to his right third 
metacarpal phalangeal joint, as well as the service-connected 
left thumb fracture.  This evidence, although new, is not 
material, since it is against the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  The 
additional medical treatment and examination records do not 
indicate that there is a medical nexus between the currently 
diagnosed arthritis and the veteran's military service, to 
include the service-connected disabilities.  

With regard to recent statements made by the veteran and his 
representative to the effect that the arthritis of multiple 
joints of the veteran's right hand is related to his military 
service or his service-connected right hand injury and/or 
left thumb injuries, such evidence is cumulative and 
redundant of statements made prior to the August 2000 rating 
decision.  Accordingly, such statements are not new.  See 
Reid v. Derwinski, 2 Vet App. 312, 315 (1992).  Moreover, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical 
causation...cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  

In short, there remains no competent medical evidence that 
the arthritis of multiple joints of the veteran's right hand 
is related to his military service or to his service-
connected disabilities.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  The evidence which has been added 
to the claims folder since August 2000 is cumulative and 
redundant of evidence which was in the file prior to that 
time.  The additional evidence does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for arthritis of multiple joints of the right hand 
cannot be reopened.  The benefit sought on appeal remains 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints of the right hand.  The benefit 
sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


